Citation Nr: 0908963	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  03-28 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for depression, 
secondary to service-connected right knee and hip 
disabilities. 

2.  Entitlement to service connection for hypertension, 
secondary to service-connected right knee and hip 
disabilities. 

3.  Entitlement to service connection for erectile 
dysfunction, secondary to service-connected right knee and 
hip disabilities. 

4.  Entitlement to an initial rating in excess of 10 percent 
for right hip sprain. 

5. Entitlement to a rating in excess of 30 percent for 
status-post total right knee replacement secondary to 
degenerative joint disease with residual severe pain and 
decreased range of motion. 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 6, 1966 to August 12, 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In a May 2002 rating 
decision, the RO continued the 30 percent disability 
evaluation for 
status-post total right knee replacement secondary to 
degenerative joint disease with residual severe pain and 
decreased range of motion.  Subsequently, in a December 2003 
rating decision, the RO granted service connection for right 
hip sprain and assigned a 10 percent disability evaluation.  
Then, in a January 2005 rating decision, the RO denied 
service connection for depression, hypertension, and erectile 
dysfunction. 

The Veteran filed a Notice of Disagreement with the December 
2006 rating decision denying entitlement to a total 
disability evaluation based on individual un employability 
due to service-connected disabilities (TDIU).  The RO then 
issued a Statement of the Case in June 2008.  Since the 
Veteran did not timely perfect his appeal by filing a VA Form 
9 or equivalent, the December 2006 rating decision is final 
and the TDIU claim is not before the Board.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.202 (2008).

In September 2008, the Veteran appeared at a hearing at the 
RO before the undersigned. 

FINDINGS OF FACT

1.  Depression is not shown to be etiologically related to 
the Veteran's service-connected right hip and/or knee 
disabilities.

2.  Hypertension is not shown to be etiologically related to 
the Veteran's service-connected right hip and/or knee 
disabilities.

3.  Erectile dysfunction is not shown to be etiologically 
related to the Veteran's service-connected right hip and/or 
knee disabilities.

4.  The Veteran's right hip strain is not shown to be 
manifested by limitation of thigh flexion to 30 degrees.

5.  The Veteran's status-post total right knee replacement 
secondary to degenerative joint disease with residual severe 
pain and decreased range of motion has not resulted in 
chronic residuals consisting of severe painful motion or 
weakness.


CONCLUSIONS OF LAW

1.  Depression is not proximately due to or the result of 
service-connected right hip and/or knee disabilities.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

2.  Hypertension is not proximately due to or the result of 
service-connected right hip and/or knee disabilities.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

3.  Erectile dysfunction is not proximately due to or the 
result of service-connected right hip and/or knee 
disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for right hip strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5250-5255 (2008).

5.  The criteria for a rating in excess of 30 percent for 
status-post total right knee replacement secondary to 
degenerative joint disease with residual severe pain and 
decreased range of motion have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 5055, 5256-
5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2001, September 2003, and 
July 2004, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In light of the Board's denial of the 
Veteran's  claims, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to him under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran's claim for right hip sprain arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Since that claim is an appeal of an initial rating, fully 
satisfactory notice was delivered after it were adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in the May 2006 Supplemental Statement of 
the Case.  The Veteran was able to participate effectively in 
the processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the Veteran was provided the pertinent 
information cited above for his increased rating claim for 
status-post total right knee replacement secondary to 
degenerative joint disease with residual severe pain and 
decreased range of motion in a May 2008 letter. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Additional 
evidence was received after the last Supplemental Statement 
of the Case (SSOC) was issued in May 2006.  However, at his 
September 2008 hearing, the Veteran indicated that he wished 
to waive initial review and consideration by the Agency of 
Original Jurisdiction (AOJ) of the additional evidence he was 
submitting at that time.  Throughout the appeal, the Veteran 
has indicated that he did not desire further delay in the 
processing of his claims.  The Board finds that the Veteran 
waives AOJ consideration of the evidence received since the 
last SSOC and will proceed accordingly.  Thus, the duties to 
notify and assist have been met.

Analysis

Depression, Hypertension, and Erectile Dysfunction

The Veteran essentially contends that he currently has 
depression, hypertension, and erectile dysfunction secondary 
to his service-connected right hip and knee disabilities. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

As an initial matter, the Board notes that the Veteran does 
not contend nor does the evidence show that any of his 
claimed disabilities were incurred in or aggravated as a 
result of service.  Service connection on a direct basis is 
not for application. 

The Veteran currently has depression, hypertension, and 
erectile dysfunction as noted in treatment records and 
examination reports throughout the record. Additionally, the 
Veteran is service-connected for right hip sprain and status-
post total right knee replacement secondary to degenerative 
joint disease with residual severe pain and decreased range 
of motion.  The issue is, therefore, whether the Veteran's 
current depression, hypertension, and/or erectile dysfunction 
were either caused or aggravated by his service-connected 
right hip sprain and/or status-post total right knee 
replacement secondary to degenerative joint disease with 
residual severe pain and decreased range of motion.

As to depression, the evidence includes multiple treatment 
records noting that the Veteran's multiple physical 
limitations and chronic pain exacerbated his pre-existing 
depression.  In November 2004, VA afforded the Veteran a 
mental disorders examination, the report of which noted that 
the claims folder had been reviewed in conjunction with the 
examination.  Upon extensive review of the Veteran's history 
and examination, the examiner noted a diagnosis of severe 
recurrent major depressive disorder.  In so noting, the 
examiner indicated that the Veteran had a worsened state of 
depression secondary to his bodily pain issues and which 
appeared to have become manifest in 1999.  The examiner 
further stated that it was at least as likely as not that had 
the Veteran been able to sustain his business, "he would not 
have come to the attention of psychiatry, but his functional 
deficits had become those of clinical significance, because 
of his pain exacerbations just prior to 1999."  
Additionally, an August 2005 letter from the Veteran's VA 
psychologist noted that the Veteran's depression manifested 
approximately three to four years prior and was associated 
with his back disability and subsequent increase in pain.  
Furthermore, the Veteran testified at his September 2008 
hearing that his depression started after he lost his 
company. 

Based on the evidence, the Board finds that service 
connection for depression is not warranted.  The Veteran's 
depression has been attributed to his back disability, 
chronic pain, and the breakup of his business.  However, 
there is no competent evidence that his depression is due to 
either his right hip or knee disabilities.  Therefore, the 
criteria for depression secondary to right hip and knee 
disabilities are not met. 

As to hypertension, VA afforded the Veteran an examination in 
November 2004, the report of which was completed in 
conjunction with review of the claims folder.  In noting a 
diagnosis of hypertension, the examiner opined that "within 
a reasonable degree of medical certainty that it is not at 
least as likely as not related to his total right knee 
replacement.  The Veteran appears to have essential 
hypertension and has a positive family history of the same."  

Based on the evidence, the Board finds that service 
connection for hypertension is not warranted.  There is no 
competent medical evidence that hypertension is due to right 
hip or knee disabilities, as discussed above.  Accordingly, 
the criteria for service connection for hypertension on a 
secondary basis to right hip and knee disabilities are not 
met. 

As to erectile dysfunction, VA afforded the Veteran an 
examination in November 2004, the report of which was 
completed in conjunction with review of the claims folder.  
The examiner noted a diagnosis of partial erectile 
dysfunction.  Pointing to the Veteran's psychiatric issues 
and chronic back pain, the examiner opined that his erectile 
problems were not at least as likely not related to his 
service-connected right knee replacement.   

Based on the evidence, service connection is likewise not 
warranted as there is no competent evidence that erectile 
dysfunction is secondary to service-connected right hip or 
knee disability.  In fact, the Veteran's psychiatric problems 
and back pain, and not the service-connected disabilities, 
were listed as possible triggers of his disability. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorders.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that his depression, 
hypertension, and erectile dysfunction are secondary to his 
service-connected right hip and knee disabilities) because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Right Hip

The Veteran essentially contends that his right hip is more 
disabling than contemplated by the current 10 percent 
disability rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  38 C.F.R. § 4.71a, DC 5010 
(2008).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Since the initial grant of service connection, the Veteran's 
right hip strain has been assigned a 10 percent rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The Veteran's right hip strain has been rated under DC 5252 
which provides a 10 percent rating for limitation of flexion 
of the thigh to 45 degrees; a 20 percent rating where flexion 
is limited to 30 degrees; a 30 percent rating where flexion 
is limited to 20 degrees; and a 40 percent rating where 
flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 
5252.  Related to that code is DC 5253 which addresses 
impairment of the thigh.  A 10 percent rating is assigned 
when there is limitation of rotation of the thigh, and the 
Veteran cannot toe-out more than 15 degrees, or when there is 
limitation of adduction of the thigh, and the Veteran cannot 
cross the legs. 38 C.F.R. § 4.71a, DC 5253.  When there is 
limitation of abduction, and motion lost beyond 10 degrees, 
then a 20 percent rating is assigned.  Id.  

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.

The record is replete with the Veteran's complaints of right 
hip pain worsening with bending over and putting weight on 
his right leg. 

On VA examination in November 2003, the Veteran was able to 
extend his hip to 45/125 and when asked to abduct the hip, he 
was able to do very little.  The Veteran stated that his hip 
hurt severely and he indicated, by way of placing his hand, 
that the pain was in the right sacroiliac area.  On VA 
examination in March 2007, range of motion of the right hip 
was flexion to 80 degrees, extension to 0 degrees, internal 
rotation to 10 degrees, external rotation to 30 degrees, 
abduction to 30 degrees, and adduction to 10 degrees with 
pain on all motion.  Based upon these measurements, the Board 
finds that the Veteran is not entitled to a higher rating for 
his right hip disability.  Specifically, he does not have 
limitation of flexion of the thigh at the hip to 30 degrees, 
or limitation of abduction of the thigh with motion lost 
beyond 10 degrees, as is required for a 20 percent rating 
under either DC 5252 or DC 5253.  38 C.F.R. § 4.71a, DCs 
5252, 5253.

The Board has considered the Veteran's disability under other 
potentially applicable diagnostic codes for a higher rating.  
DC 5250 requires ankylosis of the hip, which is not shown and 
is therefore inapplicable in this case.  38 C.F.R. § 4.71a, 
DC 5250.  DC 5251 provides a maximum rating of 10 percent for 
limitation of extension of the thigh to 5 degrees.  38 C.F.R. 
§ 4.71a, DC 5251.  However, since the Veteran is already in 
receipt of 10 percent and extension is not limited to 5 
degrees, a higher rating is not available under DC 5251.  Id.  
Furthermore, DCs 5254 (flail joint of the hip) and 5255 
(impairment of the femur) are not applicable in this 
instance, as the medical evidence does not show that the 
Veteran has either of these disabilities.  38 C.F.R. § § 
4.71a, DC 5254, 5255.

Additionally, the Veteran has been not been shown to have x- 
ray evidence of arthritis of the right hip.  An October 2003 
VA X-ray report noted a normal examination of right hip.  The 
March 2007 VA examination report noted that X-ray of the 
right hip showed that there was no joint space narrowing, no 
abnormal soft tissue calcification, and normal femoral head 
and contour.  The examiner indicated that there was no 
evidence of avascular necrosis or degenerative arthritis; and 
essentially that there were no abnormalities of the right 
rip.  Accordingly, consideration for arthritis is not 
warranted.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The evidence of record did not note flare-
ups.  Without credible evidence of additional limitation, the 
Board concludes that the current 10 percent evaluation for 
the service-connected right hip strain adequately portrays 
any functional impairment, pain, and weakness that the 
Veteran experiences as a consequence of use of his right hip.  
See DeLuca, supra, see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's right hip was more than 10 percent 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee

The Veteran essentially contends that his right knee 
disability is more disabling than contemplated by the 30 
percent disability evaluation. 

Specific to knee claims, the Board notes that the VA Office 
of General Counsel has determined that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 
1997).  For a knee disability rated under DC 5257 to warrant 
a separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DCs 5260 or 
5261 need not be compensable but must at least meet the 
criteria for a non-compensable rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 
14, 1998).

VA's General Counsel has also determined that separate 
evaluations may be assigned for limitation of flexion and 
extension of the same joint.  VAOPGCPREC 09-2004 (September 
17, 2004).  Specifically, where a Veteran has both a 
compensable level of limitation of flexion and a compensable 
level of limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.

The Veteran's right knee disability has been rated 30 percent 
under DC 5055 which provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  38 C.F.R. § 4.71a, DC 5055.  
Thereafter, where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation is warranted.  Id.  Where there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is rated by analogy to DCs 5256, 
5261 or 5262.  The minimum evaluation is 30 percent. Id.

DC 5256, which governs ankylosis of the knee, provides for a 
30 percent evaluation when the knee exhibits ankylosis in a 
favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees, 40 percent when the knee 
exhibits ankylosis in flexion between 10 degrees and 20 
degrees, 50 percent between 20 degrees and 45 degrees, and 60 
percent if extremely unfavorable at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a, DC 5256.

Under DC 5261, limitation of extension of the knee is rated 
as follows: extension limited to 5 degrees (0 percent); 
extension limited to 10 degrees (10 percent); extension 
limited to 15 degrees (20 percent); extension limited to 20 
degrees (30 percent); extension limited to 30 degrees (40 
percent); and extension limited to 45 degrees (50 percent).  
38 C.F.R. § 4.71a, DC 5261.  VA standards describe normal 
range of motion of the knee as from 0 to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II.

Under DC 5262, a 10 percent rating is warranted for malunion 
of the tibia and fibula with slight knee or ankle disability.  
38 C.F.R. § 4.71a, DC 5262.  A 20 percent rating is warranted 
for malunion of the tibia and fibula with moderate knee or 
ankle disability.  Id.  A 30 percent rating is warranted for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  Id.  A 40 percent rating is warranted where 
there is nonunion of the tibia and fibula, with loose motion, 
and requiring a brace.  Id. 

VA treatment records dated throughout the appeal noted the 
Veteran's complaints of right knee pain.  The records also 
showed that he walked with a cane, but that there was no 
right knee effusion and that the knee was stable. 

On VA examination in March 2002, the examiner noted that the 
right knee exhibited painful motion, edema, and guarding but 
there was no redness, heat, or effusion.  Range of motion was 
flexion to 105 degrees with pain and extension to 0 degrees.  
There was mild laxity to valgus and varus stress, positive 
anterior drawer and negative posterior drawer test, and 
popping in the medial and lateral aspect of the knee on 
McMurray testing.  There was also crepitus on the lateral 
aspect with McMurray.  There was decreased response to sharp, 
dull, and light touch on the right lower extremity from the 
quadriceps down.  The examiner observed that the Veteran 
walked with a limp and he used a cane.  He was unable to toe 
walk and could only walk holding on to something for support.  
The examiner observed that there was tensing up and grimacing 
with any type of range of motion.  An X-ray report showed 
that the findings were within normal limits without evidence 
of acute abnormality:  prosthetic components appeared well-
sealed without evidence of loosening or dislocation, normal 
joint relationships were maintained, no pathologic soft 
tissue calcifications were demonstrated, and no evidence of 
joint effusion. 

On VA examination in November 2003, the examiner noted that 
the right lower extremity was of normal color without skin 
changes.  There was no redness, swelling, acute tenderness, 
or muscle atrophy.  The Veteran indicated diffuse tenderness 
on palpation of the whole lower extremity and also told the 
examiner that he (the examiner) would be injured if the knee 
was flexed passive.  He was able to flex his knee to 80-90 
degrees and stopped due to pain; he was able to extend to -10 
degrees.  A September 2003 X-ray was attached to the 
examination report and noted that the total knee replacement 
was in good position and alignment. 

On VA examination in March 2006, the Veteran ambulated with a 
cane and leaned on the right during the entire gait cycle.  
Right knee range of motion was 0 to 80 degrees with pain at 
80 degrees with passive range of motion to 100 degrees.   
Increased repetitive motion testing revealed further 
limitations and restrictions due to fatigue.  Deep tendon 
reflexes were 2+ on the right and sensation was intact in 
dependent position.  Lachman, drawers, and McMurry testing 
were all negative.  X-rays showed that there was no evidence 
of fracture or loosening of the knee arthroplasty.  

On VA examination in March 2007, the examiner noted that the 
Veteran used a cane in his right hand and leaned heavily upon 
it with an antalgic gait.  Range of motion testing of the 
right knee demonstrated the lack of 5 degrees of full 
extension with flexion to 90 degrees.  While there was medial 
joint line tenderness, there was no joint effusion and 
patellar tracking was normal.  Stability was normal.  
Additionally, slight joint crepitus could be felt with varus 
and valgus stress on the right knee at the joint line, 
particularly medially.  There was negative Lachman test and 
negative drawer signs test.  Deep tendon reflexes could not 
be obtained and there were no pathologic reflexes.  
Quadriceps strength was 3/5, and anterior tibial and extensor 
hallicus longus strength was 2/5. 

At his September 2008 hearing, the Veteran testified that his 
problems with his right knee included lack of motion and lack 
of stability, and constant pain.

The evidence of record does not support the assignment of a 
rating in excess of 30 percent under DC 5055 for the 
Veteran's service-connected right knee disability.  While the 
Veteran has been noted to have painful motion, there is no 
indication of severe painful motion or weakness in the right 
knee to warrant a rating higher than his current 30 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5055.  Additionally, a 
higher rating is not warranted under DC 5256, 5261, or 5262 
as there is no evidence that the Veteran has ankylosis, the 
requisite limitation of extension (i.e. extension limited to 
30 degrees), or any impairment of the tibia and fibula.  See 
38 C.F.R. § 4.71a, DC 5256, 5261, 5262.  

The Board must consider the other diagnostic criteria related 
to the knee to determine whether an increased rating, or an 
additional separate compensable rating, is warranted under 
these provisions for the Veteran's service-connected right 
knee disability.  These diagnostic codes, however, are simply 
not applicable as there is no competent evidence of recurrent 
subluxation or lateral instability (DC 5257), dislocated 
semilunar cartilage with frequent episodes of "locking," pain 
and effusion into the joint (DC 5258), removal of the 
semilunar cartilage (DC 5259), or genu recurvatum (DC 5263).  
Nor is a separate compensable rating warranted under DC 5260, 
as the Veteran has not exhibited the requisite limitation of 
flexion in the right knee so as to warrant such a rating.  At 
no time has flexion of the right knee either knee been shown 
to be limited to 45 degrees or less.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Furthermore, the Board notes that the Veteran has a well-
healed scar from his knee surgery.  However, the Veteran does 
not claim nor does the evidence show that he has any 
impairment arising from the scar.  Accordingly, the Board 
will not consider whether he has any such impairment from his 
knee scar.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  While he has been noted to have 
further limitations and restrictions due to fatigue on 
repetitive motion, there is no probative evidence that the 
right knee is limited in motion to warrant a rating in excess 
of the current 30 percent evaluation.  See supra 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

Finally, the Veteran has not been hospitalized for his 
disabilities (other than surgeries for his disabilities).  
Additionally, the March 2007 VA examination report noted that 
the Veteran stopped working in 1999 prior to his back surgery 
(it was noted that the Veteran had gone back to work after 
his knee surgeries).  In any case, the existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the Veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

Service connection for depression, secondary to service-
connected right knee and hip disabilities, is denied. 

Service connection for hypertension, secondary to service-
connected right knee and hip disabilities, is denied. 

Service connection for erectile dysfunction, secondary to 
service-connected right knee and hip disabilities, is denied. 

An initial rating in excess of 10 percent for right hip 
sprain is denied. 

A rating in excess of 30 percent for status-post total right 
knee replacement secondary to degenerative joint disease with 
residual severe pain and decreased range of motion is denied. 





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


